                              Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 1 of 34



                        1

                        2

                        3

                        4

                        5

                        6

                        7

                        8

                        9                         IN THE UNITED STATES DISTRICT COURT

                       10                           NORTHERN DISTRICT OF CALIFORNIA

                       11                                  SAN JOSE DIVISION

                       12

                       13   POYNT CORPORATION,                       Case No. 5:18-cv-05814 BLF
                       14                   Plaintiff,               JOINT INITIAL CASE MANAGEMENT
                                                                     STATEMENT
                       15         v.
                                                                     Date: Jan. 16, 2019
                       16   INNOWI, INC.,                            Time: 11:00 a.m.
                                                                     Courtroom 3, 5th Floor
                       17                   Defendant.               Judge: Beth L. Freeman
                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                           JOINT INITIAL CASE MANAGEMENT STATEMENT
                                                                                                     5:18-CV-05814 BLF
                                 Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 2 of 34



                        1           Pursuant to Federal Rule of Civil Procedure 26(f), Civil Local Rule 16, the Standing

                        2   Order for All Judges of the Northern District of California for Contents of Joint Case

                        3   Management Statement, and the Court’s October 9, 2018 Order Resetting Initial Case

                        4   Management Conference After Reassignment (ECF No. 19), Plaintiff Poynt, Inc. (“Plaintiff” or

                        5   “Poynt”) and Defendant Innowi, Inc. (“Defendant” or “Innowi”), through their undersigned

                        6   counsel, hereby submit the following joint case management statement.

                        7   1.      JURISDICTION AND SERVICE
                        8           A.      Jurisdiction
                        9           This is an action for breach of contract and trade secret misappropriation. The Court has
                       10   subject matter jurisdiction over Poynt’s federal trade secret misappropriation claim under 28

                       11   U.S.C. § 1331. The Court has supplemental subject matter jurisdiction over Poynt’s remaining

                       12   claims 28 U.S.C. § 1367. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(1) and

                       13   (2).

                       14           B.      Service
                       15           Service of the complaint, summons, and all relevant attachments has been effectuated on

                       16   all parties to this action.

                       17   2.      FACTS
                       18           The complaint alleges the following facts. Poynt and Innowi are both companies that sell

                       19   payment products. Poynt filed its complaint in this action on September 21, 2018. In the second
                       20   half of 2014, Innowi designed a prototype of an initial smart payment terminal product for Poynt.

                       21   The relationship between Poynt and Innowi was terminated in December 2014. After the

                       22   relationship terminated, Innowi created a payment product. Poynt alleges that Innowi

                       23   misappropriated Poynt’s trade secrets and breached two contracts (The “NDA” and

                       24   “Development Agreement”) associated with the prototype development project in making this

                       25   transition, including by filing a patent application that Poynt alleges contains technical know-how

                       26   owned by Poynt under the relevant agreements. On November 15, 2018, Innowi filed a motion to

                       27   dismiss the Complaint. That motion is fully briefed and a hearing for the motion is scheduled for

                       28   February 21, 2019. Innowi has not yet provided an Answer to Poynt’s Complaint or served
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                        JOINT INITIAL CASE MANAGEMENT STATEMENT
                                                                            -1-                                   5:18-CV-05814 BLF
                                 Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 3 of 34



                        1   Counterclaims. Innowi denies the allegations brought by Poynt in this case.

                        2   3.      LEGAL ISSUES
                        3           The principal disputed legal issues are:

                        4                Whether Poynt has protectable trade secrets;

                        5                Whether Innowi misappropriated Poynt’s trade secrets;

                        6                Whether the NDA project is enforceable against Innowi;

                        7                Whether Innowi breached the NDA;

                        8                Whether the Development Agreement is enforceable against Innowi;

                        9                Whether Innowi breached the Development Agreement;
                       10                Whether Poynt is entitled to recover damages as a result of the alleged breaches and

                       11                  misappropriation, and if so, the amount;

                       12                Whether Poynt is entitled to injunctive relief of specific performance of the

                       13                  Development Agreement to require Innowi to assign its patent rights to Poynt;

                       14                Whether Poynt owns the trade secrets at issue;

                       15                Whether Innowi is the inventor and owner of its patent rights;

                       16                Whether Poynt fully performed under any of the agreements;

                       17                Whether Innowi’s performance is excused due to Poynt’s failure to perform;

                       18                Whether Poynt is responsible for any payments to Innowi;

                       19                Innowi’s obligations to Poynt;
                       20                Whether the Development Agreement is enforceable at all;

                       21   4.      MOTIONS
                       22           A.     Pending Motions
                       23           On November 15, 2018, Innowi filed a motion to dismiss the Complaint. The motion is

                       24   fully briefed and a hearing for the motion is scheduled for February 21, 2019.

                       25           B.     Anticipated Motions
                       26           Poynt anticipates moving for summary judgment and may file other dispositive and non-

                       27   dispositive motions as the case progresses.

                       28           Innowi also anticipates moving for summary judgment and may file other dispositive and
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                         JOINT INITIAL CASE MANAGEMENT STATEMENT
                                                                               -2-                                 5:18-CV-05814 BLF
                                 Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 4 of 34



                        1   non-dispositive motions as the case progresses.

                        2   5.      AMENDMENT OF PLEADINGS
                        3           The parties agree that the deadline for joining parties and amending the pleadings without

                        4   leave of Court is the date set forth in Appendix A, and that otherwise the parties may only amend

                        5   the pleadings upon a showing of good cause, or upon being granted leave to amend by the Court.

                        6   6.      EVIDENCE PRESERVATION
                        7           The parties have reviewed the Northern District’s Guidelines Relating to the Discovery of

                        8   Electronically Stored Information and the Checklist for Rule 26(f) Meet and Confer Regarding

                        9   ESI. The parties certify that they have met and conferred pursuant to Fed. R. Civ. P. 26(f)
                       10   regarding reasonable and proportionate steps taken to preserve evidence relevant to the issues

                       11   reasonably evident in this action. Each party represents that it has instituted reasonable document

                       12   retention procedures so as to maintain any relevant documents, electronic or otherwise, or any

                       13   other relevant electronically recorded material, until this dispute is resolved.

                       14   7.      DISCLOSURES
                       15           Pursuant to their obligations under Federal Rule of Civil Procedure 26(a)(1)(C), the

                       16   parties agree to exchange initial disclosures on January 24, 2019. Each party reserves its right to

                       17   amend such disclosures as discovery progresses.

                       18   8.      DISCOVERY
                       19           No discovery has been taken to date. At this time, the parties have not identified any
                       20   discovery disputes.

                       21           Pursuant to Rule 26(f) and paragraph 8 of the Standing Order for All Judges of the

                       22   Northern District of California – Contents of Joint Case Management Statement, the parties

                       23   propose the following discovery plan:

                       24           A.     What changes should be made in the timing, form, or requirement for
                                           disclosures under Rule 26(a), including a statement of when initial disclosures
                       25                  were made or will be made:
                       26           As noted above, the parties agree to exchange initial disclosures pursuant to Rule 26(a) on

                       27   January 24, 2019. The parties’ proposals regarding the timing for expert disclosures under Rule

                       28   26(a)(2) and pretrial disclosures under Rule 26(a)(3) are set forth in the proposed schedule, in
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                          JOINT INITIAL CASE MANAGEMENT STATEMENT
                                                                             -3-                                    5:18-CV-05814 BLF
                              Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 5 of 34



                        1   Appendix A below.

                        2          B.      The subjects on which discovery may be needed, when discovery should be
                                           completed, and whether discovery should be conducted in phases or be
                        3                  limited to or focused on particular issues;
                        4          The parties anticipate that the scope of discovery will encompass the factual and legal

                        5   issues identified Sections 2 and 3 above, and the requested relief discussed in Section 11 below,

                        6   including all related, ancillary, and subsidiary factual and legal issues and matters. The parties’

                        7   proposals regarding when discovery should be completed are set forth in the proposed schedule in

                        8   Appendix A below.

                        9          C.      Any issues about disclosure, discovery, or preservation of electronically
                                           stored information, including the form or forms in which it should be
                       10                  produced;
                       11          The parties discussed discovery of ESI during their Rule 26(f) conference. The parties

                       12   agree that, to the extent possible, all ESI will be produced as text-searchable single-page image

                       13   files with associated load files (metadata). The parties acknowledge however, that some file

                       14   types, such as Excel files and video files, are not as accessible when converted to image files, and

                       15   so the parties agree that they will produce native files where reasonable. The parties agree that

                       16   email discovery should be conducted separately from normal document requests conducted under

                       17   Fed. R. Civ. P. 34. Because this is a trade secret case where email communications are likely to

                       18   contain relevant information that may support or refute the asserted claims, the parties agree that

                       19   a procedure for utilizing custodian-based and keyword-based targeted collection of email should
                       20   be implemented for this case. These email discovery requests should be made separately from

                       21   any requests for production made pursuant to Fed. R. Civ. P. 34, and the parties will not be

                       22   required to search for and produce emails pursuant to any requests provided under Fed. R. Civ. P.

                       23   34. Given the relatively small size of the two parties in this case (particularly during the relevant

                       24   period), the parties believe that no arbitrary numerical limit on the amount of custodians and

                       25   keywords is warranted. That said, the parties agree to conduct conservative email discovery

                       26   within the bounds of reasonableness and the proportionality standard set forth in Fed. R. Civ. P.

                       27   26. The parties agree to confer on keyword searching processes to test the efficacy of the search

                       28   terms and otherwise cooperate to ensure that the burdens and expense of email-based discovery
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                          JOINT INITIAL CASE MANAGEMENT STATEMENT
                                                                            -4-                                     5:18-CV-05814 BLF
                              Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 6 of 34



                        1   are minimized and that email discovery requests are proportional to the needs of the case. The

                        2   parties further agree that any emails that either party intends to offer in support of its own claims

                        3   or defenses must be independently produced as soon as that reliance becomes reasonably

                        4   foreseeable.

                        5           D.      Any issues about claims of privilege or of protection as trial-preparation
                                            materials, including—if the parties agree on a procedure to assert these
                        6                   claims after production—whether to ask the court to include their agreement
                                            in an order under Federal Rule of Evidence 502.
                        7

                        8           The parties agree that neither party will produce nor list on any privilege log any item

                        9   constituting communications between that party and any counsel of record in this litigation
                       10   (currently Orrick for Poynt and Goodwin for Innowi). Subject to the foregoing, the parties agree

                       11   that issues of privilege or work product shall be addressed as provided in the Federal Rules of

                       12   Civil Procedure, Federal Rule of Evidence 502 and the Protective Order and/or ESI Order to be

                       13   entered in this action.

                       14           E.      What changes should be made in the limitations on discovery imposed under
                                            these rules or by local rule, and what other limitations should be imposed;
                       15                   and
                       16           To the extent not limited below, and unless otherwise agreed to by the parties, the parties

                       17   agree that discovery is subject to the limitations set forth in the Federal Rules of Civil Procedure,

                       18   Local Rules of this Court and the Protective Order to be entered in this action. If a party requests

                       19   discovery that exceeds any of the limitations set forth above or below, the parties agree to meet
                       20   and confer in good faith to attempt to resolve the issue without intervention of the Court. If the

                       21   parties are unable to reach agreement, a party may seek leave from the Court for the additional

                       22   discovery.

                       23                   i.        Requests for Production of Documents and Things
                       24           The parties agree that there is no limit on the number of requests for production of

                       25   documents and things that each side may serve, consistent with the Federal Rules of Civil

                       26   Procedure.

                       27                   ii.       Interrogatories
                       28           The parties agree that they may serve up to 25 Interrogatories, consistent with the Federal
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                          JOINT INITIAL CASE MANAGEMENT STATEMENT
                                                                             -5-                                    5:18-CV-05814 BLF
                              Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 7 of 34



                        1   Rules of Civil Procedure. The parties further agree that Innowi will be entitled to serve one

                        2   additional interrogatory, that does not count against its 25 interrogatory limit, requesting an

                        3   identification of the trade secrets at issue in this case in accordance with the reasonable

                        4   particularity standard set forth in Cal. Code Civ. Proc. § 2019.210. Once Poynt provides its initial

                        5   response to this interrogatory, Poynt will be entitled to make narrowing amendments to its

                        6   response as a matter of right, and may only make broadening amendments (e.g. to identify

                        7   additional trade secrets) with good cause. The parties are continuing to meet and confer

                        8   regarding client access to the trade secret identification disclosure.

                        9                  iii.    Requests for Admission
                       10          Each side may serve up to 50 Requests for Admission. Requests for Admission related to

                       11   the authentication of documents are exempt from this limitation.

                       12                  iv.     Depositions
                       13          Fact and Expert Depositions. The parties agree that each party will be limited to 70 total

                       14   hours of deposition, including for individual and corporate designee witnesses under Fed. R. Civ.

                       15   P. 30(b)(6). In light of this limitation, the parties agree that there is no need to limit the number

                       16   of 30(b)(6) deposition notices or topics. The parties agree that multiple 30(b)(6) deposition

                       17   notices for the same organization may be served at differing times (so as, for example, to allow

                       18   for a deposition early in the case followed by a deposition of the same entity later in the case) but

                       19   that the parties may not seek to obtain 30(b)(6) deposition testimony on the same topic more than
                       20   once. No single deposition taken of a person in their individual capacity shall last longer than 7

                       21   hours, unless the parties agree otherwise.

                       22          The parties agree that expert depositions do not count against this 70 hour limit. The

                       23   parties agree to meet and confer on the proper time limits for expert depositions in good faith,

                       24   closer to the time for those depositions. If the parties are unable to resolve any disputes as to such

                       25   limits, the parties will raise that issue at a later case management conference.

                       26          F.      Protective Order
                       27          The parties will be producing confidential information requiring entry of a protective

                       28   order in this action. The parties agree that any confidential information produced prior to entry of
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                           JOINT INITIAL CASE MANAGEMENT STATEMENT
                                                                             -6-                                     5:18-CV-05814 BLF
                                 Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 8 of 34



                        1   a protective order is subject to the Northern District of California Interim Model Protective

                        2   (pursuant to Patent Local Rule 2-2). The parties agree to the terms of the proposed Protective

                        3   Order, based on the Model Protective Order for Litigation Involving Patents, Highly Sensitive

                        4   Confidential Information and/or Trade Secrets, submitted hereto as Appendix B.

                        5           G.      Discovery from Experts
                        6           The parties agree that the Federal Rules of Civil Procedure (e.g., Rule 26(b)(4)) and the

                        7   Local Rules of this Court govern discovery from experts in this case.

                        8           The parties further agree that the following communications and materials relating to

                        9   expert witnesses in this litigation shall not be the subject of discovery or inquiry at trial: (a) drafts
                       10   of any expert disclosures or analysis (including reports, declarations, affidavits, or any other form

                       11   of testimony); (b) communications, whether written or oral, between or among any expert,

                       12   consultant, and/or counsel for the party retaining said expert; (c) notes or preparatory materials

                       13   taken by or on behalf of any expert; (d) emails, lists, agendas, outlines, memoranda,

                       14   presentations, and letters, whether in draft or any other form, that are provided to, or by or on

                       15   behalf of, any expert; and, (e) any other types of preliminary work product created by or on behalf

                       16   of any expert. The foregoing exemptions shall not apply to any communications or materials,

                       17   including those listed above, on which any expert, in any disclosure, expressly relies as a basis for

                       18   an opinion. Such communications or materials shall be subject to discovery and inquiry at trial.

                       19   Communications and materials exempt from discovery under this provision shall be treated as
                       20   attorney work product and need not be listed on any privilege log.

                       21           H.      Service
                       22           The parties have already agreed that service via email is acceptable pursuant to Rule

                       23   5(b)(2)(E).

                       24   9.      CLASS CERTIFICATION
                       25           This case is not a class action.

                       26   10.     RELATED CASES
                       27           There are no related cases or proceedings pending before another judge of this court, nor

                       28   before any other court or administrative body.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                            JOINT INITIAL CASE MANAGEMENT STATEMENT
                                                                              -7-                                     5:18-CV-05814 BLF
                              Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 9 of 34



                        1   11.     RELIEF

                        2           Poynt seeks relief as stated in its Complaint, including an entry of judgment finding that

                        3   Innowi has breached its contracts with Poynt and misappropriated Poynt’s trade secrets. Poynt

                        4   also seeks injunctive relief, including an injunction against Innowi from using Poynt’s trade

                        5   secrets and requiring Innowi to assign its patent applications to Poynt. Poynt also seeks monetary

                        6   damages, together with pre-judgment and post-judgment interest. Poynt seeks any other relief

                        7   available under applicable law.

                        8           Innowi has not yet answered or counterclaimed in this case.

                        9   12.     SETTLEMENT AND ADR
                       10           In accordance with ADR Local Rule 3-5, counsel for the parties met and conferred

                       11   regarding ADR options offered by the Northern District of California. The parties agree that

                       12   early settlement discussions could be beneficial in this case. The parties intend to engage in

                       13   mediation, either through the local ADR procedure or with a private mediator, and intend to

                       14   commence mediation by the end of April 2019.

                       15   13.     CONSENT TO MAGISTRATE JUDGE

                       16           On October 5, 2018, this case was reassigned to Judge Beth L. Freeman (ECF No. 18)

                       17   after magistrate judge jurisdiction was declined.

                       18   14.     OTHER REFERENCES

                       19           The parties agree that the case is not suitable for reference to the Judicial Panel on

                       20   Multidistrict Litigation.

                       21   15.     NARROWING OF ISSUES

                       22           Subject to the progression of discovery, the parties may be able to narrow issues via

                       23   stipulated facts.

                       24   16.     EXPEDITED TRIAL PROCEDURE

                       25           The parties agree that, based on the facts currently known, this case should not be handled

                       26   on an expedited basis.

                       27   17.     SCHEDULING

                       28           The Parties propose the pre-trial scheduled attached as Appendix A.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                          JOINT INITIAL CASE MANAGEMENT STATEMENT
                                                                             -8-                                    5:18-CV-05814 BLF
                             Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 10 of 34



                        1   18.    TRIAL

                        2          Poynt has made a demand for a jury trial. The parties expect that the trial will last five to

                        3   seven court days.

                        4   19.    DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

                        5          On September 21, 2018, Poynt filed a Certification of Interested Entities or Persons

                        6   required by Civil Local Rule 3-15. (ECF No. 6). Innowi filed a Certification on December 10,

                        7   2018 (ECF No. 31). Together, the parties have identified the following associations of persons,

                        8   firms, partnerships, corporations (including parent corporations) or other entities (i) having a

                        9   financial interest in the subject matter in controversy or in a party to the proceeding, or (ii) having

                       10   a non-financial interest in that subject matter or in a party that could be substantially affected by

                       11   the outcome of this proceeding:

                       12                  i.      Poynt Corporation

                       13                  ii.     Innowi, Inc.

                       14   20.    PROFESSIONAL CONDUCT

                       15          The attorneys of record for the parties have reviewed the Guidelines for Professional

                       16   Conduct for the Northern District of California.

                       17   21.    MISCELLANEOUS ISSUES

                       18          The parties are not presently aware of any other matters at this time that may facilitate the

                       19   just, speedy, and inexpensive resolution of this matter.

                       20
                            Dated: January 9, 2019                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                       21

                       22

                       23                                                       By:     /s/ Clement S. Roberts
                       24                                                                   CLEMENT SETH ROBERTS
                                                                                                 JACOB M. HEATH
                       25                                                                        WILL MELEHANI
                                                                                               JOHANNA L. JACOB
                       26                                                              Attorneys for Plaintiff Poynt Corporation

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                           JOINT INITIAL CASE MANAGEMENT STATEMENT
                                                                             -9-                                     5:18-CV-05814 BLF
                             Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 11 of 34



                        1   Dated: January 9, 2019                            GOODWIN PROCTER LLP

                        2

                        3                                                     By:       /s/ Neel Chatterjee (w. permission)
                                                                                               NEEL CHATTERJEE
                        4                                                                        LUCAS DAHLIN
                                                                                              Attorneys for Defendant
                        5                                                                         INNOWI, INC.
                        6

                        7                                            Filer’s Attestation
                        8          Pursuant to Local Rule 5.1(i)(3), I attest that all signatories for parties listed above

                        9   concurred in the filing of this document.

                       10   Dated: January 9, 2019                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                       11

                       12
                                                                              By:      /s/ Clement S. Roberts
                       13                                                                     CLEMENT S. ROBERTS
                                                                                                JACOB M. HEATH
                       14                                                                       WILL MELEHANI
                                                                                               JOHANNA L. JACOB
                       15                                                             Attorneys for Plaintiff Poynt Corporation
                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                           JOINT INITIAL CASE MANAGEMENT STATEMENT
                                                                            - 10 -                                   5:18-CV-05814 BLF
                             Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 12 of 34



                        1                                              APPENDIX A

                        2            Event             Applicable Rule        Poynt’ Proposed         Innowi’s Proposed
                                                         or Order                Deadline                 Deadline
                        3
                            Initial Case               ECF No. 19           January 16, 2019        January 16, 2019
                        4   Management
                            Conference
                        5
                            Initial Disclosures        Rule 26(a)(1)        January 24, 2019        January 24, 2019
                        6
                            Last day to join parties                        June 21, 2019           June 21, 2019
                        7   or amend the pleadings
                            without leave of Court
                        8   per Section 5

                        9   Close of fact discovery                         November 15, 2019       March 6, 2020

                       10
                            Last day to serve                               December 20, 2019       April 10, 2020
                       11   opening expert reports
                            by party with the burden
                       12   of proof
                       13   Last day to serve                               January 24, 2020        May 15, 2020
                            rebuttal expert reports
                       14

                       15   Close of expert                                 February 14, 2020       June 5, 2020
                            discovery
                       16
                            Last day to file a         L.R. 7-2 (at least   February 28, 2020       June 26, 2020
                       17   dispositive motion and     35 days before
                            Daubert motion             the last day to
                       18                              hear dispositive
                                                       motions)
                       19
                            Last day to hear           Standing Order       April 17, 2020          August 7, 2020
                       20   dispositive motions and    Re Civil Cases
                            Daubert Motions            Section F.2 (at
                       21                              least 90 days
                                                       before trial)
                       22
                            Last day to meet and       Standing Order       June 18, 2020           October 8, 2020
                       23   confer before final        Re Final Pretrial
                            Pretrial Conference        Conference
                       24                              Section A (21
                                                       days before
                       25                              Pretrial
                                                       Conference).
                       26
                            Last day to submit Joint   Standing Order       June 25, 2020           October 15, 2020
                       27   Pre-trial Statement,       Re Final Pretrial
                            including witness lists    Conference
                       28                              Section B (14
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                        JOINT INITIAL CASE MANAGEMENT STATEMENT
                                                                            -1-                                   5:18-CV-05814 BLF
                             Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 13 of 34



                        1             Event            Applicable Rule       Poynt’ Proposed            Innowi’s Proposed
                                                           or Order             Deadline                    Deadline
                        2   and exhibit lists          days before
                                                       Pretrial
                        3                              Conference).
                        4   Last day to file motions   Standing Order      June 25, 2020              October 15, 2020
                            in limine                  Re Final Pretrial
                        5                              Conference
                                                       Section C.4 (14
                        6                              days before
                                                       Pretrial
                        7                              Conference).
                        8   Last day to oppose         Standing Order      June 25, 2020              October 15, 2020
                            motions in limine          Re Final Pretrial
                        9                              Conference
                                                       Section C.4 (14
                       10                              days before
                                                       Pretrial
                       11                              Conference).
                       12   Last day to submit jury    Standing Order    July 2, 2020                 October 22, 2020
                            statements, voir dire,     Re Final Pretrial
                       13   joint proposed jury        Conference
                            instructions, joint        Sections C.5-6 (7
                       14   proposed verdict form      days before
                            and trial briefs.          Pretrial
                       15                              Conference).
                       16   Pretrial conference                            July 9, 2020               October 29, 2020
                       17

                       18   Trial begins               Standing Order      July 27, 2020              November 16, 2020
                                                       Re Final Pretrial
                       19                              Conference
                                                       Section D (14
                       20                              days after
                                                       Pretrial
                       21                              Conference).

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
                                                                                          JOINT INITIAL CASE MANAGEMENT STATEMENT
                                                                           -2-                                      5:18-CV-05814 BLF
Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 14 of 34




                    APPENDIX B
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 15 of 34



 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN JOSE DIVISION
11

12   POYNT CORPORATION,                           Case No. 5:18-cv-05814 BLF
13                   Plaintiff,                   STIPULATED PROTECTIVE ORDER
                                                  FOR LITIGATION INVOLVING
14         v.                                     PATENTS, HIGHLY SENSITIVE
                                                  CONFIDENTIAL INFORMATION
15   INNOWI, INC.,                                AND/OR TRADE SECRETS
16                   Defendant.                   Courtroom 3, 5th Floor
                                                  Judge: Beth L. Freeman
17

18

19
20

21

22

23

24

25

26

27

28
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 16 of 34



 1   1.      PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public

 4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

 5   Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

 6   Protective Order. The parties acknowledge that this Order does not confer blanket protections on

 7   all disclosures or responses to discovery and that the protection it affords from public disclosure

 8   and use extends only to the limited information or items that are entitled to confidential treatment

 9   under the applicable legal principles. The parties further acknowledge, as set forth in

10   Section 14.4, below, that this Stipulated Protective Order does not entitle them to file confidential

11   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and

12   the standards that will be applied when a party seeks permission from the court to file material

13   under seal.

14   2.      DEFINITIONS

15           2.1.    Challenging Party: A Party or Non-Party that challenges the designation of

16   information or items under this Order.

17           2.2.    “CONFIDENTIAL” Information or Items: Information (regardless of how it is

18   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

19   of Civil Procedure 26(c).

20           2.3.    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

21   well as their support staff).

22           2.4.    Designating Party: A Party or Non-Party that designates information or items that

23   it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

25   CODE”.

26           2.5.    Disclosure or Discovery Material: All items or information, regardless of the

27   medium or manner in which it is generated, stored, or maintained (including, among other things,

28
                                                                 STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                        INVOLVING PATENTS, HIGHLY SENSITIVE
                                                     -1-             CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                    SECRETS
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 17 of 34



 1   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

 2   responses to discovery in this matter.

 3          2.6.    Expert: A person with specialized knowledge or experience in a matter pertinent to

 4   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or

 5   as a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

 6   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party

 7   or of a Party’s competitor.

 8          2.7.    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

 9   Items: Extremely sensitive “Confidential Information or Items,” disclosure of which to another
10   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

11   less restrictive means.

12          2.8.    “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items:

13   Extremely sensitive “Confidential Information or Items” representing computer code and

14   associated comments and revision histories, formulas, engineering specifications, or schematics

15   that define or otherwise describe in detail the algorithms or structure of software or hardware

16   designs, disclosure of which to another Party or Non-Party would create a substantial risk of

17   serious harm that could not be avoided by less restrictive means.

18          2.9.    House Counsel: Attorneys who are employees of a party to this action. House

19   Counsel does not include Outside Counsel of Record or any other outside counsel.
20          2.10.   Non-Party: Any natural person, partnership, corporation, association, or other legal

21   entity not named as a Party to this action.

22          2.11.   Outside Counsel of Record: Attorneys who are not employees of a party to this

23   action but are retained to represent or advise a party to this action and have appeared in this action

24   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

25          2.12.   Party: Any party to this action, including all of its officers, directors, employees,

26   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

27          2.13.   Producing Party: A Party or Non-Party that produces Disclosure or Discovery

28   Material in this action.
                                                                  STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                         INVOLVING PATENTS, HIGHLY SENSITIVE
                                                     -2-              CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                     SECRETS
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 18 of 34



 1          2.14.   Professional Vendors: Persons or entities that provide litigation support services

 2   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

 3   organizing, storing, or retrieving data in any form or medium) and their employees and

 4   subcontractors.

 5          2.15.   Protected Material: Any Disclosure or Discovery Material that is designated as

 6   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or as

 7   “HIGHLY CONFIDENTIAL – SOURCE CODE.”

 8          2.16.   Receiving Party: A Party that receives Disclosure or Discovery Material from a

 9   Producing Party.
10   3.     SCOPE
11          The protections conferred by this Stipulation and Order cover not only Protected Material

12   (as defined above), but also (1) any information copied or extracted from Protected Material;

13   (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

14   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

15   However, the protections conferred by this Stipulation and Order do not cover the following

16   information: (a) any information that is in the public domain at the time of disclosure to a

17   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

18   a result of publication not involving a violation of this Order, including becoming part of the

19   public record through trial or otherwise; and (b) any information known to the Receiving Party
20   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

21   obtained the information lawfully and under no obligation of confidentiality to the Designating

22   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

23   4.     DURATION
24          Even after final disposition of this litigation, the confidentiality obligations imposed by

25   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

26   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

27   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

28   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                                                                 STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                        INVOLVING PATENTS, HIGHLY SENSITIVE
                                                     -3-             CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                    SECRETS
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 19 of 34



 1   including the time limits for filing any motions or applications for extension of time pursuant to

 2   applicable law.

 3   5.     DESIGNATING PROTECTED MATERIAL
 4          5.1.    Exercise of Restraint and Care in Designating Material for Protection.

 5          Each Party or Non-Party that designates information or items for protection under this

 6   Order must take care to limit any such designation to specific material that qualifies under the

 7   appropriate standards. To the extent it is practical to do so, the Designating Party must designate

 8   for protection only those parts of material, documents, items, or oral or written communications

 9   that qualify – so that other portions of the material, documents, items, or communications for
10   which protection is not warranted are not swept unjustifiably within the ambit of this Order.

11          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

12   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

13   unnecessarily encumber or retard the case development process or to impose unnecessary

14   expenses and burdens on other parties) expose the Designating Party to sanctions.

15          If it comes to a Designating Party’s attention that information or items that it designated

16   for protection do not qualify for protection at all or do not qualify for the level of protection

17   initially asserted, that Designating Party must promptly notify all other parties that it is

18   withdrawing the mistaken designation.

19          5.2.    Manner and Timing of Designations.
20          Except as otherwise provided in this Order (see, e.g., second paragraph of section 5.2(a)

21   below), or as otherwise stipulated or ordered, Disclosure or Discovery

22          Material that qualifies for protection under this Order must be clearly so designated before

23   the material is disclosed or produced.

24          Designation in conformity with this Order requires:

25                  (a.)    for information in documentary form (e.g., paper or electronic documents,

26   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

27   Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

28   EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains
                                                                  STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                         INVOLVING PATENTS, HIGHLY SENSITIVE
                                                     -4-              CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                     SECRETS
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 20 of 34



 1   protected material. If only a portion or portions of the material on a page qualifies for protection,

 2   the Producing Party also must clearly identify the protected portion(s) (e.g., by making

 3   appropriate markings in the margins) and must specify, for each portion, the level of protection

 4   being asserted.

 5          A Party or Non-Party that makes original documents or materials available for inspection

 6   need not designate them for protection until after the inspecting Party has indicated which

 7   material it would like copied and produced. During the inspection and before the designation, all

 8   of the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

 9   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants
10   copied and produced, the Producing Party must determine which documents, or portions thereof,

11   qualify for protection under this Order. Then, before producing the specified documents, the

12   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

13   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

14   CODE) to each page that contains Protected Material. If only a portion or portions of the material

15   on a page qualifies for protection, the Producing Party also must clearly identify the protected

16   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

17   portion, the level of protection being asserted.

18                     (b.)   for testimony given in deposition or in other pretrial or trial proceedings,

19   that the Designating Party identify on the record, before the close of the deposition, hearing, or
20   other proceeding, all protected testimony and specify the level of protection being asserted. When

21   it is impractical to identify separately each portion of testimony that is entitled to protection and it

22   appears that substantial portions of the testimony may qualify for protection, the Designating

23   Party may invoke on the record (before the deposition, hearing, or other proceeding is concluded)

24   a right to have up to 21 days to identify the specific portions of the testimony as to which

25   protection is sought and to specify the level of protection being asserted. Only those portions of

26   the testimony that are appropriately designated for protection within the 21 days shall be covered

27   by the provisions of this Stipulated Protective Order. Alternatively, a Designating Party may

28   specify, at the deposition or up to 21 days afterwards if that period is properly invoked, that the
                                                                   STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                          INVOLVING PATENTS, HIGHLY SENSITIVE
                                                        -5-            CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                      SECRETS
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 21 of 34



 1   entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

 2   ATTORNEYS’ EYES ONLY.”

 3          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

 4   other proceeding to include Protected Material so that the other parties can ensure that only

 5   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

 6   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

 7   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY

 8   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 9          Transcripts containing Protected Material shall have an obvious legend on the title page
10   that the transcript contains Protected Material, and the title page shall be followed by a list of all

11   pages (including line numbers as appropriate) that have been designated as Protected Material and

12   the level of protection being asserted by the Designating Party. The Designating Party shall

13   inform the court reporter of these requirements. Any transcript that is prepared before the

14   expiration of a 21-day period for designation shall be treated during that period as if it had been

15   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless

16   otherwise agreed. After the expiration of that period, the transcript shall be treated only as

17   actually designated.

18                  (c.)    for information produced in some form other than documentary and for any

19   other tangible items, that the Producing Party affix in a prominent place on the exterior of the
20   container or containers in which the information or item is stored the legend “CONFIDENTIAL”

21   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

22   CONFIDENTIAL – SOURCE CODE”. If only a portion or portions of the information or item

23   warrant protection, the Producing Party, to the extent practicable, shall identify the protected

24   portion(s) and specify the level of protection being asserted.

25          5.3.    Inadvertent Failures to Designate.

26          If timely corrected, an inadvertent failure to designate qualified information or items does

27   not, standing alone, waive the Designating Party’s right to secure protection under this Order for

28   such material. Upon timely correction of a designation, the Receiving Party must make
                                                                  STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                         INVOLVING PATENTS, HIGHLY SENSITIVE
                                                     -6-              CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                     SECRETS
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 22 of 34



 1   reasonable efforts to assure that the material is treated in accordance with the provisions of this

 2   Order.

 3   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4            6.1.   Timing of Challenges.

 5            Any Party or Non-Party may challenge a designation of confidentiality at any time. Unless

 6   a prompt challenge to a Designating Party’s confidentiality designation is necessary to avoid

 7   foreseeable, substantial unfairness, unnecessary economic burdens, or a significant disruption or

 8   delay of the litigation, a Party does not waive its right to challenge a confidentiality designation

 9   by electing not to mount a challenge promptly after the original designation is disclosed.
10            6.2.   Meet and Confer.

11            The Challenging Party shall initiate the dispute resolution process by providing written

12   notice of each designation it is challenging and describing the basis for each challenge. To avoid

13   ambiguity as to whether a challenge has been made, the written notice must recite that the

14   challenge to confidentiality is being made in accordance with this specific paragraph of the

15   Protective Order. The parties shall attempt to resolve each challenge in good faith and must begin

16   the process by conferring directly (in voice to voice dialogue; other forms of communication are

17   not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging Party

18   must explain the basis for its belief that the confidentiality designation was not proper and must

19   give the Designating Party an opportunity to review the designated material, to reconsider the
20   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

21   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

22   has engaged in this meet and confer process first or establishes that the Designating Party is

23   unwilling to participate in the meet and confer process in a timely manner.

24            6.3.   Judicial Intervention.

25            If the Parties cannot resolve a challenge without court intervention, the Designating Party

26   shall file and serve a motion to retain confidentiality under Civil Local Rule 7 (and in compliance

27   with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge or

28   within 14 days of the parties agreeing that the meet and confer process will not resolve their
                                                                 STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                        INVOLVING PATENTS, HIGHLY SENSITIVE
                                                     -7-             CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                    SECRETS
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 23 of 34



 1   dispute, whichever is earlier. Each such motion must be accompanied by a competent declaration

 2   affirming that the movant has complied with the meet and confer requirements imposed in the

 3   preceding paragraph. Failure by the Designating Party to make such a motion including the

 4   required declaration within 21 days (or 14 days, if applicable) shall automatically waive the

 5   confidentiality designation for each challenged designation. In addition, the Challenging Party

 6   may file a motion challenging a confidentiality designation at any time if there is good cause for

 7   doing so, including a challenge to the designation of a deposition transcript or any portions

 8   thereof. Any motion brought pursuant to this provision must be accompanied by a competent

 9   declaration affirming that the movant has complied with the meet and confer requirements
10   imposed by the preceding paragraph.

11          The burden of persuasion in any such challenge proceeding shall be on the Designating

12   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

13   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

14   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

15   file a motion to retain confidentiality as described above, all parties shall continue to afford the

16   material in question the level of protection to which it is entitled under the Producing Party’s

17   designation until the court rules on the challenge.

18   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
19          7.1.    Basic Principles.
20          A Receiving Party may use Protected Material that is disclosed or produced by another

21   Party or by a Non-Party in connection with this case only for prosecuting, defending, or

22   attempting to settle this litigation. Such Protected Material may be disclosed only to the

23   categories of persons and under the conditions described in this Order. When the litigation has

24   been terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL

25   DISPOSITION).

26          Protected Material must be stored and maintained by a Receiving Party at a location and

27   in a secure manner that ensures that access is limited to the persons authorized under this Order.

28
                                                                  STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                         INVOLVING PATENTS, HIGHLY SENSITIVE
                                                     -8-              CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                     SECRETS
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 24 of 34



 1          7.2.    Disclosure of “CONFIDENTIAL” Information or Items.

 2          Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

 3   Receiving Party may disclose any information or item designated “CONFIDENTIAL” only to:

 4                  (a.)   the Receiving Party’s Outside Counsel of Record in this action, as well as

 5   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

 6   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

 7   Bound” that is attached hereto as Exhibit A;

 8                  (b.)   the officers, directors, and employees (including House Counsel) of the

 9   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have
10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

11                  (c.)   Experts (as defined in this Order) of the Receiving Party to whom

12   disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

13   and Agreement to Be Bound” (Exhibit A);

14                  (d.)   the court and its personnel;

15                  (e.)   court reporters and their staff, professional jury or trial consultants, and

16   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

18                  (f.)   during their depositions, witnesses in the action to whom disclosure is

19   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
20   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

21   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

22   separately bound by the court reporter and may not be disclosed to anyone except as permitted

23   under this Stipulated Protective Order.

24                  (g.)   the author or recipient of a document containing the information or a

25   custodian or other person who otherwise possessed or knew the information.

26   7.3.   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and
            “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items.
27

28
                                                                STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                       INVOLVING PATENTS, HIGHLY SENSITIVE
                                                    -9-             CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                   SECRETS
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 25 of 34



 1          Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

 2   Receiving Party may disclose any information or item designated “HIGHLY CONFIDENTIAL –

 3   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:

 4                  (a.)    the Receiving Party’s Outside Counsel of Record in this action, as well as

 5   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

 6   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

 7   Bound” that is attached hereto as Exhibit A;

 8                  (b.)    Experts of the Receiving Party (1) to whom disclosure is reasonably

 9   necessary for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be
10   Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below,

11   have been followed];

12                  (c.)    the court and its personnel;

13                  (d.)    court reporters and their staff, professional jury or trial consultants, and

14   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

15   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

16                  (e.)    the author or recipient of a document containing the information or a

17   custodian or other person who otherwise possessed or knew the information.

18   7.4.   Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –
            ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”
19          Information or Items to or Experts.
20                  (a.)    Unless otherwise ordered by the court or agreed to in writing by the

21   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any

22   information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

23   EYES ONLY” “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(c)

24   first must make a written request to the Designating Party that (1) identifies the general categories

25   of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

26   CONFIDENTIAL – SOURCE CODE” information that the Receiving Party seeks permission to

27   disclose to the Expert, (2) sets forth the full name of the Expert and the city and state of his or her

28   primary residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the Expert’s
                                                                  STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                         INVOLVING PATENTS, HIGHLY SENSITIVE
                                                    - 10 -            CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                     SECRETS
         Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 26 of 34



 1   current employer(s), (5) identifies each person or entity from whom the Expert has received

 2   compensation or funding for work in his or her areas of expertise or to whom the expert has

 3   provided professional services, including in connection with a litigation, at any time during the

 4   preceding five years,1 and (6) identifies (by name and number of the case, filing date, and

 5   location of court) any litigation in connection with which the Expert has offered expert testimony,

 6   including through a declaration, report, or testimony at a deposition or trial, during the preceding

 7   five years.

 8                         (b.)       A Party that makes a request and provides the information specified in the

 9   preceding respective paragraphs may disclose the subject Protected Material to the identified
10   Expert unless, within 14 days of delivering the request, the Party receives a written objection

11   from the Designating Party. Any such objection must set forth in detail the grounds on which it is

12   based.

13                         (c.)       A Party that receives a timely written objection must meet and confer with

14   the Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

15   agreement within seven days of the written objection. If no agreement is reached, the Party

16   seeking to make the disclosure to the Expert may file a motion as provided in Civil Local Rule 7

17   (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court

18   to do so. Any such motion must describe the circumstances with specificity, set forth in detail the

19   reasons why the disclosure to the Expert is reasonably necessary, assess the risk of harm that the
20   disclosure would entail, and suggest any additional means that could be used to reduce that risk.

21   In addition, any such motion must be accompanied by a competent declaration describing the

22   parties’ efforts to resolve the matter by agreement (i.e., the extent and the content of the meet and

23   confer discussions) and setting forth the reasons advanced by the Designating Party for its refusal

24   to approve the disclosure.

25

26   1
          If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the Expert should provide
     whatever information the Expert believes can be disclosed without violating any confidentiality agreements, and the Party seeking to disclose to
27
     the Expert shall be available to meet and confer with the Designating Party regarding any such engagement.

28
                                                                                            STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                                                   INVOLVING PATENTS, HIGHLY SENSITIVE
                                                                         - 11 -                 CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                                               SECRETS
         Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 27 of 34



 1             In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden

 2   of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)

 3   outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.

 4   8.        SOURCE CODE
 5                        (a.)      To the extent production of source code becomes necessary in this case, a

 6   Producing Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE”

 7   if it comprises or includes confidential, proprietary or trade secret source code.

 8                        (b.)      Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE

 9   CODE” shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL –
10   ATTORNEYS’ EYES ONLY” information, and may be disclosed only to the individuals to

11   whom “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information may be

12   disclosed, as set forth in Paragraphs 7.3 and 7.4.2

13                        (c.)      Any source code produced in discovery shall be made available for

14   inspection, in a format allowing it to be reasonably reviewed and searched, during normal

15   business hours or at other mutually agreeable times, at an office of the Producing Party’s counsel

16   located in the Northern District of California. The source code shall be made available for

17   inspection on a secured computer in a secured room without Internet access or network access to

18   other computers, and the Receiving Party shall not copy, remove, or otherwise transfer any

19   portion of the source code onto any recordable media or recordable device. The Producing Party
20   may visually monitor the activities of the Receiving Party’s representatives during any source

21   code review, but only to ensure that there is no unauthorized recording, copying, or transmission

22   of the source code.

23                        (d.)      The Receiving Party may request paper copies of limited portions of source

24   code that are reasonably necessary for the preparation of court filings, pleadings, expert reports,

25   or other papers, or for deposition or trial, but shall not request paper copies for the purposes of

26
     2
        It may be appropriate under certain circumstances to allow House Counsel access to derivative materials including “HIGHLY
27
     CONFIDENTIAL - SOURCE CODE” information, such as exhibits to motions or expert reports,

28
                                                                                       STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                                              INVOLVING PATENTS, HIGHLY SENSITIVE
                                                                     - 12 -                CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                                          SECRETS
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 28 of 34



 1   reviewing the source code other than electronically as set forth in paragraph (c) in the first

 2   instance. The Producing Party shall provide all such source code in paper form including bates

 3   numbers and the label “HIGHLY CONFIDENTIAL - SOURCE CODE.” The Producing Party

 4   may challenge the amount of source code requested in hard copy form pursuant to the dispute

 5   resolution procedure and timeframes set forth in Paragraph 6 whereby the Producing Party is the

 6   “Challenging Party” and the Receiving Party is the “Designating Party” for purposes of dispute

 7   resolution.

 8                  (e.)    The Receiving Party shall maintain a record of any individual who has

 9   inspected any portion of the source code in electronic or paper form. The Receiving Party shall
10   maintain all paper copies of any printed portions of the source code in a secured, locked area. The

11   Receiving Party shall not create any electronic or other images of the paper copies and shall not

12   convert any of the information contained in the paper copies into any electronic format. The

13   Receiving Party shall only make additional paper copies if such additional copies are (1)

14   necessary to prepare court filings, pleadings, or other papers (including a testifying expert’s

15   expert report), (2) necessary for deposition, or (3) otherwise necessary for the preparation of its

16   case. Any paper copies sent to a testifying expert for the purpose of preparing the testifying

17   expert’s report or testifying expert’s deposition must also be stored by the testifying expert in a

18   secured, locked area. Any paper copies used during a deposition shall be retrieved by the

19   Producing Party at the end of each day and must not be given to or left with a court reporter or
20   any other unauthorized individual.

21   9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
            LITIGATION
22

23          If a Party is served with a subpoena or a court order issued in other litigation that compels

24   disclosure of any information or items designated in this action as “CONFIDENTIAL” or

25   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

26   SOURCE CODE” that Party must:

27                  (a.)    promptly notify in writing the Designating Party. Such notification shall

28   include a copy of the subpoena or court order;
                                                                 STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                        INVOLVING PATENTS, HIGHLY SENSITIVE
                                                    - 13 -           CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                    SECRETS
         Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 29 of 34



 1                          (b.)       promptly notify in writing the party who caused the subpoena or order to

 2   issue in the other litigation that some or all of the material covered by the subpoena or order is

 3   subject to this Protective Order. Such notification shall include a copy of this Stipulated

 4   Protective Order; and

 5                          (c.)       cooperate with respect to all reasonable procedures sought to be pursued by

 6   the Designating Party whose Protected Material may be affected.3

 7              If the Designating Party timely seeks a protective order, the Party served with the

 8   subpoena or court order shall not produce any information designated in this action as

 9   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
10   “HIGHLY CONFIDENTIAL – SOURCE CODE” before a determination by the court from

11   which the subpoena or order issued, unless the Party has obtained the Designating Party’s

12   permission. The Designating Party shall bear the burden and expense of seeking protection in that

13   court of its confidential material – and nothing in these provisions should be construed as

14   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

15   another court.

16   10.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
                LITIGATION
17

18                          (a.)       The terms of this Order are applicable to information produced by a Non-

19   Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
20   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”. Such

21   information produced by Non-Parties in connection with this litigation is protected by the

22   remedies and relief provided by this Order. Nothing in these provisions should be construed as

23   prohibiting a Non-Party from seeking additional protections.

24                          (b.)       In the event that a Party is required, by a valid discovery request, to

25   produce a Non-Party’s confidential information in its possession, and the Party is subject to an

26
     3
           The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to afford the Designating
27
     Party in this case an opportunity to try to protect its confidentiality interests in the court from which the subpoena or order issued.

28
                                                                                              STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                                                     INVOLVING PATENTS, HIGHLY SENSITIVE
                                                                           - 14 -                 CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                                                 SECRETS
         Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 30 of 34



 1   agreement with the Non-Party not to produce the Non-Party’s confidential information, then the

 2   Party shall:

 3                                      a.         promptly notify in writing the Requesting Party and the Non-Party

 4   that some or all of the information requested is subject to a confidentiality agreement with a Non-

 5   Party;

 6                                      b.         promptly provide the Non-Party with a copy of the Stipulated

 7   Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific

 8   description of the information requested; and

 9                                      c.         make the information requested available for inspection by the
10   Non-Party.

11                          (c.)        If the Non-Party fails to object or seek a protective order from this court

12   within 14 days of receiving the notice and accompanying information, the Receiving Party may

13   produce the Non-Party’s confidential information responsive to the discovery request. If the Non-

14   Party timely seeks a protective order, the Receiving Party shall not produce any information in its

15   possession or control that is subject to the confidentiality agreement with the Non-Party before a

16   determination by the court.4 Absent a court order to the contrary, the Non-Party shall bear the

17   burden and expense of seeking protection in this court of its Protected Material.

18   11.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
20   Material to any person or in any circumstance not authorized under this Stipulated Protective

21   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

22   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

23   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

24   made of all the terms of this Order, and (d) request such person or persons to execute the

25   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

26
     4
           The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-Party and to afford the Non-
27
     Party an opportunity to protect its confidentiality interests in this court.

28
                                                                                               STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                                                      INVOLVING PATENTS, HIGHLY SENSITIVE
                                                                           - 15 -                  CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                                                  SECRETS
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 31 of 34



 1   12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
 2

 3          When a Producing Party gives notice to Receiving Parties that certain inadvertently

 4   produced material is subject to a claim of privilege or other protection, the obligations of the

 5   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

 6   provision is not intended to modify whatever procedure may be established in an e-discovery

 7   order that provides for production without prior privilege review. Pursuant to Federal Rule of

 8   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

 9   communication or information covered by the attorney-client privilege or work product

10   protection, the parties may incorporate their agreement in the stipulated protective order

11   submitted to the court.

12   13.    MISCELLANEOUS

13          13.1.   Right to Further Relief. Nothing in this Order abridges the right of any person to

14   seek its modification by the court in the future.

15          13.2.   Right to Assert Other Objections. By stipulating to the entry of this Protective

16   Order no Party waives any right it otherwise would have to object to disclosing or producing any

17   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

18   Party waives any right to object on any ground to use in evidence of any of the material covered

19   by this Protective Order.

20          13.3.   Filing Protected Material. Without written permission from the Designating Party

21   or a court order secured after appropriate notice to all interested persons, a Party may not file in

22   the public record in this action any Protected Material. A Party that seeks to file under seal any

23   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

24   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

25   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request

26   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or

27   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected

28   Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the
                                                                  STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                         INVOLVING PATENTS, HIGHLY SENSITIVE
                                                     - 16 -           CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                     SECRETS
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 32 of 34



 1   Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule

 2   79-5(e)(2) unless otherwise instructed by the court.

 3   14.    FINAL DISPOSITION
 4          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 5   Receiving Party must return all Protected Material to the Producing Party or destroy such

 6   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

 7   compilations, summaries, and any other format reproducing or capturing any of the Protected

 8   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

 9   submit a written certification to the Producing Party (and, if not the same person or entity, to the
10   Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all

11   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

12   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

13   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

15   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

16   product, and consultant and expert work product, even if such materials contain Protected

17   Material. Any such archival copies that contain or constitute Protected Material remain subject to

18   this Protective Order as set forth in Section 4 (DURATION).

19          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
20   DATED:          January 9, 2019                /s/ Clement S. Roberts
                                                    Attorneys for Plaintiff
21
     DATED:         January 9, 2019                 /s/ Neel Chatterjee (w. permission)
22                                                  Attorneys for Defendant
23                                            Filer’s Attestation
24          Pursuant to Local Rule 5.1(i)(3), I attest that all signatories for parties listed above
25   concurred in the filing of this document.
26   DATED:          January 9, 2019                /s/ Clement S. Robert
27                                                  Attorneys for Plaintiff

28
                                                                  STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                         INVOLVING PATENTS, HIGHLY SENSITIVE
                                                    - 17 -            CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                     SECRETS
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 33 of 34



 1        PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   DATED: _____________________      _____________________________________
                                       Beth L. Freeman
 4                                     United States District Judge
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                         INVOLVING PATENTS, HIGHLY SENSITIVE
                                        - 18 -        CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                     SECRETS
      Case 5:18-cv-05814-BLF Document 38 Filed 01/09/19 Page 34 of 34



 1                                                EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, _____________________________ [print or type full name], of _________________

 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and

 5   understand the Stipulated Protective Order that was issued by the United States District Court for

 6   the Northern District of California on [date] in the case of ___________ [insert formal name of

 7   the case and the number and initials assigned to it by the court]. I agree to comply with and to

 8   be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge

 9   that failure to so comply could expose me to sanctions and punishment in the nature of contempt.
10   I solemnly promise that I will not disclose in any manner any information or item that is subject

11   to this Stipulated Protective Order to any person or entity except in strict compliance with the

12   provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16          I hereby appoint __________________________ [print or type full name] of

17   _______________________________________ [print or type full address and telephone

18   number] as my California agent for service of process in connection with this action or any

19   proceedings related to enforcement of this Stipulated Protective Order.
20

21   Date: _________________________________

22   City and State where sworn and signed: _________________________________

23   Printed name: ______________________________
                   [printed name]
24

25   Signature: __________________________________
                   [signature]
26

27

28
                                                                  STIPULATED PROTECTIVE ORDER FOR LITIGATION
                                                                         INVOLVING PATENTS, HIGHLY SENSITIVE
                                                     - 19 -           CONFIDENTIAL INFORMATION AND/OR TRADE
                                                                                                     SECRETS
